EXHIBIT 10.1
(PYRAMID BREWERIES LOGO) [v40862v4086203.gif]
March 31, 2008
To: Paul Curhan
From: Scott Barnum
Re: Employment Agreement
This letter confirms the basic terms and conditions of our offer of employment
to you. Please review it carefully and call me if you have any questions or
comments. Once you have reviewed it and had your questions and concerns, if any,
addressed to your satisfaction, please sign it and retain a copy for yourself
and return the original to me. If you accept the offer, this letter will be
maintained in your personnel file.
The title of your position is Vice President of Marketing and Brand Development
reporting to the CEO, (me). You are the Company’s chief marketing officer.
Stated broadly, you are responsible to build craft beverage brands in the mind
of the consumer by directing the various marketing functions including, but not
limited to; marketing strategy, events, sponsorships, donations, publicity,
public relations, point of sale, consumer promotions, advertising, graphic
design, packaging, new product development, interactive, communications, etc.,
to meet Company objectives.
We intend to provide you with a more detailed job description in the near term.
However, you should bear in mind that because we staff ourselves leanly, we will
require you to perform a broad range of tasks. Further, your tasks may evolve
over time as the organization itself grows and matures. You will be expected to
perform all tasks reasonably assigned to you, regardless of whether they fall
within the scope of your job description.
Compensation and Benefits
Your compensation and benefits package at Pyramid Breweries Inc. upon hire will
include the following:

1.   Your base salary will be $5,769.23 per pay period ($150,000 per annum),
payable bi-weekly in arrears, by direct bank transfer.

2.   You will be eligible to participate in the Company’s Officer Incentive
Compensation Bonus Plan (OICP), which is explained further in this letter.
Please note for the 2008 plan year, the individual incentive component of the
OICP has been replaced by the Pyramid Breweries Gain Sharing Plan. Any payment
to which you may become entitled under the Gain Sharing Plan will be prorated
based on employment start date.

3.   You will be eligible to receive a stock option award and restricted stock
awards based on both performance and service, which is explained further in this
letter.

4.   Your first annual performance review is scheduled for early 2009 consistent
with the Company’s annual performance review process and timeline. Interim
performance reviews are scheduled at your manager’s discretion.

1



--------------------------------------------------------------------------------



 



5.   Your monthly car allowance will be $575.00.

6.   Group medical coverage through Regence Blue Shield. Vision and dental
coverage via the Company’s 60% reimbursement program. All coverage begins the
first calendar day of the first month after 90 days of employment.

7.   You will earn 160 hours of vacation your first year of service which can be
used as earned. Subsequent vacation will be earned according to the same
vacation accrual schedule. You will earn 40 hours of sick leave each year of
service (up to a maximum of 160 hours). Pyramid Breweries Inc. also observes
eight paid holidays each year.   8.   Eligibility for participation in the
Pyramid Breweries Inc. 401(k) Plan on July 1, 2008.

9.   This offer is subject to your ability to begin work no later than April 1,
2008. Employment is also subject to you passing our pre-employment drug test as
well as a background check.

Your status is that of an employee-at-will. Your employment may be terminated by
the Company at any time with or without reason; subject to the terms of this
agreement.
Please note that the above described benefits are those currently offered by the
Company. The Company may, in its discretion, modify these benefits at any time.
Please be sure to bring a valid Washington driver’s license and a social
security card (or other appropriate proof of your identity and authorization to
work in the United States) on your first day of employment.
In performing your job duties, you will be exposed to a great deal of
confidential information regarding our Company, our products and employees and
our customers. It is essential that all such information, which is not
generally, known to the public, be kept confidential and not be disclosed to any
third parties without our express authorization. I cannot emphasize this point
enough. Confidentiality is a primary concern. Accordingly, as part of your
employment, you will be asked to sign a nondisclosure agreement.
Performance Based Incentive Program (OICP)
The Company currently has a performance based incentive program for Company
officers. The program’s main purpose is to drive improvement in the Company’s
overall business performance as measured by certain total Company financial
metrics (i.e., the Corporate Target) and divisional financial targets (i.e.,
Division Targets) as determined by the Compensation Committee or Board each
year.
For your position as Vice President of Marketing and Brand Development, your
total potential incentive is 40% of your base salary. Your annual incentive
targets will be approved by the Compensation Committee.
Annual payments under the Officer Incentive Compensation Plan (OICP) generally
occur after the publication of the year-end earnings release and approval by the
Pyramid Board of Directors or Compensation Committee. Any payment to which you
may become entitled under the Officer Incentive Compensation Plan will be
prorated based on employment start date.

2



--------------------------------------------------------------------------------



 



Eligibility for the AICP provision under the OICP plan will commence after one
year of employment in good standing, and you must remain employed by the Company
at the time of the distribution.
As described above under the “Compensation and Benefits,” the individual
incentive component of the OICP has been replaced for 2008 fiscal year with the
Pyramid Gain Sharing Plan. Performance based incentive programs for years
subsequent to 2008 (whether the OICP, the Gain Sharing Plan, or another plan)
will be determined by the Compensation Committee.
Equity Compensation:
Subject to approval of the Compensation Committee, you will be granted an option
award to purchase 90,000 shares of the Company’s common stock effective
December 1, 2008, at an exercise price equal to the closing market price on the
date of grant (December 1, 2008). The option will be granted under the terms of
the Company’s 2004 Equity Incentive Plan (the “Plan”) and related Stock Option
Agreement, and will vest over four years as follows:

             
 
  On the 1st anniversary from the date of grant       1/4th (22,500 shares)
 
           
 
  Each complete one-month period of continuous service following December 1,
2009       An additional 1/36th (1,875 shares)
 
           
 
  After 4 years       100% (90,000 shares)

Please note that you must be employed and in good standing on December 1, 2008
to receive this award. The option award will not be considered “granted” for any
purpose until the date that the option award is actually granted and you will
have no rights under the Plan until such time.
Restricted Stock Awards
Subject to the approval of the Compensation Committee, you will be granted
restricted stock awards under the Plan on the following terms (subject to the
terms and conditions of the Plan and Restricted Stock Award Notices and
Restricted Stock Agreements evidencing the awards (each, an “Award Agreement”):

  I.   Annual Awards. You will be granted a restricted stock award for 20,000
shares effective January 1, 2009. These shares are subject to the terms and
conditions of the Plan and your Award Agreement, which, among other things, will
provide that the shares vest in 20% installments, beginning in January 1, 2010
and on the next four anniversaries of that date; provided, however, that if your
employment is terminated by the Company without Cause, or as a result of your
death or Disability (all as defined below), subsequent to January 1, 2009, and
during any other year, you will receive a prorated portion of the award through
the date your employment is terminated;     II.   Annual Performance Awards. You
will be entitled to receive stock awards or stock units for an additional 4,000
shares based on the Company’s achievement of certain performance goals upon the
filing of the Company’s Annual Report on Form 10-K (“10-K”) for each of the
years ended December 31, 2008, 2009, 2010, 2011, and 2012, respectively, (or, if
the Company is no longer subject to the reporting requirements under Section 13
or 15(d) of the Securities Exchange Act of 1934, as amended, upon the completion
of the audit of the Company’s financial statements for each of these respective
years), if the Company achieves an increase in return on average net equity for
the years ending December 31, 2008, 2009, 2010, 2011 and 2012 of at least 200
basis points as compared to return on average net equity for the immediately
preceding year (i.e., for the year ending December 31, 2008, a

3



--------------------------------------------------------------------------------



 



      200 basis point increase as compared to return on average net equity for
the year ended December 31, 2007).

With respect to each Performance Award, the date on which the 10-K is filed (or,
if the Company is no longer subject to the reporting requirements under
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the date
on which the audit of the financial statements for the related period is
completed shall be referred to herein as the “Performance Award Date” and will
also be the “Vesting Commencement Date” for the Performance Award.
Each Performance Award will be in the form of a stock award, provided that you
can elect instead to receive a Performance Award in the form of stock units by
delivering to the Company written notice to that effect no later than the 10th
business day prior to the Performance Award Date for that award. Each
Performance Award will be evidenced by an Award Agreement and will be subject to
the terms and conditions set forth in such Award Agreement, the Plan and this
agreement. In the event of a termination of your employment by the Company
without Cause (as defined below), or as a result of your death or Disability
prior to grant of the Performance Award, after the filing of the 10-K you will
be entitled to receive a pro rata portion if you were employed no less than six
months during the calendar year relative to the Performance Award.
As more particularly set forth in the Award Agreement relating to each
Performance Award or the Plan, (A) each Performance Award will be subject to a
forfeiture restriction that will lapse on the December 31st following its
Vesting Commencement Date, (B) the forfeiture restrictions will lapse on an
accelerated basis under certain circumstances in the event of a Company
Transaction or Change in Control (both as defined in the Plan), and (C) the
forfeiture restrictions will lapse on a pro rata basis (based on the date your
employment terminates) in the event of a termination of your employment by the
Company without Cause (as defined below) or as a result of your death or
Disability.
Termination Provision:
In the event your employment may be terminated, your compensation and benefits
shall terminate except as otherwise provided below:
Without Cause:
Either you or the Company may terminate your employment at any time by giving
fourteen (14) calendar days’ advance written notice of termination to the other
without the necessity of cause or good reason (provided, however, that the
Company may elect to terminate you on fewer than fourteen (14) calendar days’
notice, in which case you will be entitled to receive the base salary and
benefits you would have received had the Company given you the full fourteen
(14) calendar days’ notice).
By Company for Cause:
The Company may terminate your employment for cause, without advance written
notice of termination, by giving written notice of such termination. For
purposes of this agreement “cause” means and is limited to dishonesty, fraud,
commission of a crime or an act involving moral turpitude, harassment or illegal
discrimination of any nature, including sexual harassment, destruction, theft,
or unauthorized use or distribution of Company property or confidential
information, fighting with an employee or customer or vendor, intoxication at
work, use of alcohol to an extent that it impairs your performance of your
duties, use of illegal drugs at any time, malfeasance or gross negligence in the
performance of your duties, violation of law in the course of employment, your
failure or refusal to perform your duties, your failure or refusal to follow
reasonable instructions or directions, misconduct, or any material beach of your
duties or obligations to Company.

4



--------------------------------------------------------------------------------



 



Death:
Your employment shall terminate automatically upon your death.
Permanent Disability:
The Company may terminate your employment immediately if you become permanently
disabled. For purposes of this agreement you will be considered “permanently
disabled” if, for a continuous period of twenty-four (24) weeks or more, and you
have been unable to perform the essential functions of the job because one or
more mental or physical illnesses and/or disabilities, provided that Company may
grant you unpaid leave if and to the extent that, in Company’s judgment, doing
so is required by law.
Termination Payments:
Termination Without Cause:
If the Company terminates your employment at any time before August 31, 2008
when neither cause nor permanent disability exists, (i) the Company shall pay
you, as liquidated damages and in lieu of all other remedies to which you might
be entitled arising out of the termination, termination payments equal to four
month’s salary plus any incentive compensation bonuses for which you are
eligible under the terms of the applicable plan to be paid on a pro rata basis
to the date of termination (whether or not the bonus has been achieved will be
determined subsequent to the earnings release following the year ending
December 31, 2008); and (ii) for a four month period after the date of
termination, the Company shall continue to provide at the Company’s cost, the
Company’s medical benefits to you and qualifying family members, provided that
you have not secured alternate medical coverage during this time, and have
elected COBRA coverage. Such liquidated damages shall be paid only if you
execute a full and final general release of all claims against Company
(including Company’s officers, directors, agents, employees and assigns) arising
out of your employment relationship with Company.
If the company terminates your employment any time after September 1, 2008 when
neither cause nor permanent disability exists, (i) the Company shall pay you, as
liquidated damages and in lieu of all other remedies to which you might be
entitled arising out of the termination, termination payments equal to six
month’s salary plus any incentive compensation bonuses for which you are
eligible under the terms of the applicable plan at that time to be paid on a pro
rata basis to the date of termination (whether or not the bonus has been
achieved will be determined subsequent to the earnings release following the
respective year ending December 31st); and (ii) for a six-month period after the
date of termination, the Company shall continue to provide at the Company’s
cost, the Company’s medical benefits to you and qualifying family members,
provided that you have not secured alternate medical coverage during this time,
and have elected COBRA coverage. Such liquidated damages shall be paid only if
you execute a full and final general release of all claims against Company
(including Company’s officers, directors, agents, employees and assigns) arising
out of your employment relationship with Company.
Termination payments shall be paid out at your normal payroll rate on regular
payroll days subject to normal payroll deductions for income tax withholding.

5



--------------------------------------------------------------------------------



 



All Other Terminations:
In all other cases of termination, including, but not limited to, a termination
by Company for cause or resignation of employment, your compensation and
benefits shall terminate on the date the employment ends and you shall not be
entitled to any termination payments or damages. If your employment is
terminated by the Company for cause, or you terminate your employment
voluntarily, you will not be eligible to receive the pro rata portion of your
vested annual award, and you will not be eligible to receive your performance
award.
If you have any questions about any aspect of this letter, please let me know.
If you understand the letter and agree to its contents, please sign below,
return the original to me and retain a copy for your records.
I am excited about our future together as part of the team here at Pyramid
Breweries and am looking forward to working with you.
Sincerely,

             
/s/ Scott S. Barnum
           
 
           
Scott Barnum
      March 31, 2008    
 
           
Chief Executive Officer
      Date    
Pyramid Breweries
           
 
           
/s/ Paul Curhan
      March 31, 2008    
 
           
Paul Curhan
      Date    

6